Decree affirmed. Florence T. Deveney was the owner of three parcels of land in which the city of Boston took tax titles in 1951. In 1954 the city filed a petition in the Land Court to bar her rights of redemption. G. L. c. 60, § 65 (as amended through St. 1938, c. 305). Florence T. Deveney, although receiving notice by registered mail, filed neither appearance nor answer. On May 24, 1957, a motion for general default was allowed. On December 8, 1960, a decree was entered barring all rights of redemption. G. L. c. 60, § 69 (as amended through St. 1945, c. 226, § 1). On October 18, 1961, the petitioner filed this petition to vacate the decree. G. L. c. 60, § 69A, inserted by St. 1945, e. 226, § 2. On October 11, 1962, a judge of the Land Court dismissed the petition. The petitioner appealed. G. L. (Ter. Ed.) c. 185, § 15; c. 60, § 72. The judge found that the petitioner had every opportunity to file an answer “in the tax lien ease” and to raise any competent matter, and that the ends of justice would not be promoted by reopening the case. No error appears. Bucher v. Randolph, 307 Mass. 391, 393. Lynch v. Boston, 313 Mass. 478, 480. Although we do not reach the question, we feel constrained to state that the city is in error in its assertion that a “matter” was overlooked in West v. Selectmen of Yarmouth, 345 Mass. 547, 551.